    Case 1:19-mj-00117-RSK ECF No. 1-3 filed 04/12/19 PageID.9 Page 1 of 1



                                ATTACHMENT B
                       ITEMS TO BE SEIZED AND SEARCHED

       This warrant authorizes the search of the Motherless.com User Account of

DeviantNerd42, including all subscriber and/or user information, all electronic mail

(sent, composed, notices, saved or received and deleted), images, text messages, histories,

buddy lists, profiles, method of payment, detailed billing records, access logs,

transactional data and any other files associated with the account from June 1, 2018 to

March 22,2019.

       This warrant authorizes the seizure of electronic mail and attachments that are

evidence, fruit, and instrumentalities of violations of Title 18, United States Code,

Sections 2422(b) or 2423(b).
